DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
This application repeats a substantial portion of prior Application No. 16/001,709, filed 6/6/2018, and adds disclosure not presented in the prior application (the original claims in the instant application are not supported by the specification of the ‘709 application) . Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application.  Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
	The Examiner further notes that because the specification in the prior ‘709 application does not support the claims in the instant application, Applicant does not receive the date of the ‘709 application.  



Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive.
In regards to the 112 rejection, the Examiner clarified that the rejection is an enablement rejection in the Interview conducted 10/07/2021.  The Examiner has corrected the rejection below.  
	Applicant states that the Examiner argued that Paragraph 0056 of the application as filed states that the border is not part of the recording and that Paragraph 0029 states that the border is included with the recording.  The Examiner notes this is not what was stated in the previous Office Action.  The Examiner stated that border 120A is not part of the recording of the first linear instance, wherein the first linear instance is content 107 in Figure 2A.  The claim states “record a first linear instance of content” and then states that the recording includes a border in the recording that comprises the at least one advertisement and only a portion of the second linear instance of content, however, as claimed, the recording is previously claimed to recite a first linear instance of content, wherein the first linear instance of content that is broadcast as part of a content stream.  The Examiner notes that while recording of portions of an entire content stream is supported (the first linear instance of content and the border, which includes the second linear instance of content), the claim states recording a first linear instance of content and that this recording (which is restricted to the first linear instance of content) includes the border with the advertisement and portion of the second linear content instance.  Therefore, the specification fails to describe how to make and how to use the invention because the first linear content instance 107 recording) is not part of the border 120A that includes the second linear content instance 104, as claimed (see MPEP 2164).  The Examiner recommends clarifying that the recording is part of an entire content stream and then the recording including the first linear content instance and the border.  	
	Applicant further states that the Examiner argued that the border only includes the second linear instance of content and not an advertisement.  Applicant admits that Paragraph 0058 does not mention that the border includes an advertisement.  Applicant argues that Paragraph 0051 states that advertisements may be interspersed with programs, however, this Paragraph 0051 does not specifically teach exactly where the advertisement is interspersed, while the claims specifically recite an exact location of where an advertisement is placed between content instance 107 and 104.  Applicant further notes Paragraphs 0068, 0086 and 0088-0089 for support, but these paragraphs discuss the metadata and not the exact location of the advertisement as claimed.  Therefore, the specification fails to describe how to make and how to use the invention because while the specification in Paragraph 0051 teaches that advertisements can be dispersed in the program content, the specification does not teach a person of ordinary skill in the art that the advertisement is immediately preceding the first linear instance of content in the content stream and a second linear content instance of content immediately preceding the at least one advertisement (i.e. the specific placement of the advertisement), as claimed (see MPEP 2164).
	Applicant further argues that moreover, one skilled in the art would recognize, when viewing examples of content streams, such as the content stream example of Channel A from 6:00PM-7:00PM in FIG. 2A, that advertisements are almost always specification describe how to make and how to use the invention.  Simply by stating in Paragraph 0051 that advertisements are dispersed in the content stream would not allow/teach one of ordinary skill in the art to specifically place the advertisement between the first and second linear content instance as claimed.  
 
see Paragraphs 0053 and 0061 for receiving and storing the EPG information defining the recorded programs and program previews).  Paragraph 0100 further notes that when an EPG is viewed, the stored metadata allows a system to display recorded programming and preview/border programming (which includes the second linear content instance and is associated with a preview of the first linear content instance that comes after the second linear content instance).  Therefore, the rejection stands.
	
	The Examiner has further provided the Schrader prior art reference below in response to the traversal of the Official Notice of claim 12.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Referring to independent claims 1, 8 and 15, the claims recite “record a first linear instance” and then provides antecedence back to the recording of the first instance by further reciting “the recording including a border in the recording that comprises the at least one advertisement and only a portion of the second linear instance of content”.  Two issues arise from the claims in their present form.  The first issue corresponds to the recording including a border and advertisement.  Paragraph 0056 of the instant application states that content 107 is recorded and border 120A previous to the content 107 is also recorded.  Border 120A is not part of the recording of the first linear instance as claimed.  The second issue corresponds to the recording including both a border in the recording that comprises at least one advertisement and only a portion of the second linear instance of content.  Paragraph 0056 states that border 120A only includes a portion of the second linear content instance, not an additional advertisement.  In order to expedite prosecution of the instant application, the Examiner has rejected this portion of the claims with the consistent interpretation provided by Applicant’s own specification.  Further note the Examiner’s rebuttal above.

Referring to dependent claims 2-7, 9-14 and 16-20, the claims are rejected based on their dependency to independent claims 1, 8 and 15.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-8, 10-11, 14-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara et al. (U.S. Patent Application Publication 2005/0125828).
	Referring to claim 1, Fujiwara discloses a digital video recorder system comprising a non-transitory storage medium and a processing unit that executes instructions stored in the non-transitory storage medium (see Figures 4-5 and Paragraphs 0054-0077).
	Fujiwara also discloses recording a first linear instance of content that is broadcast as part of a content stream to create a recording (see content stream broadcast on channel B in Figure 1 and Paragraph 0081 for automatically recording programs and previews of each recorded program), the content stream including at least one advertisement immediately preceding the first linear instance of see Figure 2 for the preview/advertisement preceding program B-2 (first linear instance)) and a second linear instance of content immediately preceding the at least one advertisement (see Figure 2 for program B-1 (second linear instance) preceding the preview/advertisement between programs B-1 and B-2), the recording including a border in the recording that comprises the at least one advertisement and only a portion of the second linear instance of content (see Figure 2 for the recorded preview of program B-1 and Paragraph 0027 for the recording including a border that comprises a portion of the previous/second linear content instance and also represents the advertisement).  This interpretation is consistent with Applicant’s own specification, wherein Paragraph 0056 indicates that the border 120A in Figure 2A includes a portion of content 104.  
	Fujiwara also discloses storing metadata related to the second linear instance of content in association with the recording (see Paragraphs 0053 and 0061 for receiving and storing the EPG information defining the recorded programs and program previews). 

	Referring to claim 2, Fujiwara discloses that the processing unit stores additional metadata for the at least one advertisement in association with the recording (see Figures 9-12).

	Referring to claim 4, Fujiwara discloses that the processing unit provides the metadata related to the second linear instance of content upon request during access of the recording (see Figure 13 and Paragraph 0102-0106).

	Referring to claim 5, Fujiwara discloses that the processing unit provides metadata related to the second linear instance of content upon request (see Figure 13 and Paragraph 0102-0106).

	Referring to claim 7, Fujiwara discloses that the processing unit creates the recording in response to the user input (see Paragraph 0017).

	Referring to claim 8, see the rejection of claim 1.
	Referring to claims 10-11, see the rejection of claims 4-5.
	Referring to claim 14, see the rejection of claim 2.
	Referring to claim 15, see the rejection of claim 1.
	Referring to claim 16, see the rejection of claim 2.
	Referring to claim 18, see the rejection of claims 4-5.

	Referring to claim 20, Fujiwara discloses receiving a recording request that specifies a recording time window corresponding to a scheduled broadcast time window associated with the first linear instance of content (see Paragraph 0002 for the system allowing a user to program recording of a program in Figure 1, which includes a broadcast scheduled during a time window).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (U.S. Patent Application Publication 2005/0125828) in view of Johnson (U.S. Patent Application Publication 2014/0129570).
Referring to claims 3, Fujiwara discloses all of the limitations of claim 1, but fails to teach that the processing unit omits storing of additional metadata for the at least one advertisement in association with the recording.
Johnson discloses a processing unit that omits storing of additional metadata for the at least one advertisement in association with the recording (see Paragraphs 0070-0073).
see Paragraph 0002 of Johnson).

Referring to claims 13 and 17, see the rejection of claim 3.


Claims 6, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (U.S. Patent Application Publication 2005/0125828) in view of Niemeijer et al. (U.S. Patent Application Publication 2010/0303447).
Referring to claims 6, Fujiwara discloses all of the limitations of claim 1, but fails to teach that the processing unit stores the metadata in the recording.
Niemeijer discloses that a processing unit stores the metadata in the recording (see Paragraph 0023).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the recording system, as taught by Fujiwara, to include the metadata storage functionality, as taught by Niemeijer, for the purpose of adapting advertising content to be relevant no matter when the program carrying the advertisement is being viewed (see Paragraph 0006 of Niemeijer).

Referring to claims 9 and 19, see the rejection of claim 6.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (U.S. Patent Application Publication 2005/0125828) in further view of Schrader et al. (U.S. Patent Application Publication 2002/0157099).
Referring to claim 12, Fujiwara discloses that the first instance of content is associated with a scheduled broadcast time window (see Figure 1), but fails to teach that the first linear instance of content is broadcast in the content stream at least partially outside the scheduled broadcast time window due to a broadcast schedule variation.
Schrader discloses that a first linear instance of content is broadcast in the content stream at least partially outside the scheduled broadcast time window due to a broadcast schedule variation (see Paragraph 0080).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the recording system, as taught by Fujiwara, to include the schedule variation of broadcast programs, as taught by the Examiner’s statement of Official Notice, for the purpose of permitting users to exert a greater degree of control over the television viewing experience (see Paragraph 0006 of Schrader).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


January 18, 2022